Filed 4/25/16 Baize v. Numan CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



DEBBIE BAIZE,                                                        D068023

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2015-00011385-
                                                                     CU-HR-CTL)
JOHNSON NUMAN,

         Defendant and Respondent.



         APPEAL from an order of the Superior Court of San Diego County, Tamila

Ipema, Judge. Affirmed.



         Debbie Baize, in pro. per., for Plaintiff and Appellant.

         No appearance for Defendant and Respondent.

         Plaintiff and appellant Debbie Baize appeals the order denying her request for a

restraining order against defendant and respondent Johnson Numan, the manager of the

building where plaintiff used to live, and his 12-year-old son, Tanner Numan.1 In

1       Johnson did not submit a respondent's brief in this proceeding. However, we do
not "treat the failure to file a respondent's brief as a 'default' (i.e., an admission of error)
support of her request for a restraining order, plaintiff declared that in March 2015,

Johnson on behalf of Tanner obtained a temporary (but not permanent) restraining order

against plaintiff; that plaintiff in response also sought a restraining order against Johnson

and/or Tanner, which was denied; that on April 2, 2015, she again sought a restraining

order against Johnson and Tanner, which was again denied; and that on April 6, 2015, she

renewed her request for a restraining order against Johnson and Tanner after Johnson

attacked her on April 3, 2015.

       In connection with her request for restraining order dated April 2, plaintiff alleged

that since Johnson became the building manager in 2013, he has "invaded [her] personal

life by asking questions about . . . finances, [her] whereabouts, and who [she] was with."

As an example of the Numans' harassment, plaintiff declared in support of her April 2

request for restraining order that as she was paying rent in February 2015, Johnson asked

her a series of questions that made plaintiff "uncomfortable" and, in her mind, suggested

Johnson "might be setting [her] up to be attacked." In another example, plaintiff noted

Tanner followed her to a store, and, when plaintiff would not buy him a specific item,

Tanner became "mad" and made up stories about plaintiff. Plaintiff declared she did not

want to be a "mother figure" to Tanner or his babysitter.

       Plaintiff relied on her April 2 declaration in connection with her April 6 request

for restraining order. In addition, she further alleged in her April 6 request that Johnson


but independently examine the record and reverse only if prejudicial error is found."
(Kennedy v. Eldridge (2011) 201 Cal. App. 4th 1197, 1203, citing In re Bryce C. (1995) 12
Cal. 4th 226, 232–233; and In re Marriage of Riddle (2005) 125 Cal. App. 4th 1075, 1078,
fn. 1; cf. In re Bryce C., supra, at p. 232 ["If an appellant fails to file a brief, the appeal
may be dismissed entirely."].)
                                              2
hit her on April 3 as she was moving out of the building; that his attack left bruises on her

right and left arms; that after the police dispatched, she was able to finish moving out of

the building safely; and that as she was finishing moving out, Johnson referenced his son

Tanner, and said to plaintiff, Tanner "was going to be missing [her], and that [she]

shouldn't move out." Plaintiff stated that she felt threatened by this statement and that the

Numans' continued harassment has made her fear for her life.

       The record shows that the court on April 27, 2015 heard the unreported testimony

of plaintiff, Johnson and Tanner; that the court considered the photographic evidence

proffered by plaintiff showing her "bruised arm"; and that after a "careful review" of the

record, the court found plaintiff had not proved her case by clear and convincing

evidence and thus denied her request for restraining order on this record.

                                       DISCUSSION

       A. Guiding Principles

       A person who has suffered harassment may obtain an order prohibiting

harassment. (Code Civ. Proc.,2 § 527.6, subd. (a)(1).) Harassment is defined as

"unlawful violence, a credible threat of violence, or a knowing and willful course of

conduct directed at a specific person that seriously alarms, annoys, or harasses the person,

and that serves no legitimate purpose. The course of conduct must be such as would

cause a reasonable person to suffer substantial emotional distress, and must actually

cause substantial emotional distress to the petitioner." (§ 527.6, subd. (b)(3).)




2      All further statutory references are to the Code of Civil Procedure.
                                              3
       Course of conduct as provided in section 527.6 means "a pattern of conduct

composed of a series of acts over a period of time, however short, evidencing a continuity

of purpose, including following or stalking an individual, making harassing telephone

calls to an individual, or sending harassing correspondence to an individual by any

means . . . ." (§ 527.6, subd. (b)(1).) If the court "finds by clear and convincing evidence

that unlawful harassment exists, an order shall issue prohibiting the harassment." (§

527.6, subd. (i).)

       "[I]t is settled that: 'A judgment or order of the lower court is presumed correct.

All intendments and presumptions are indulged to support it on matters as to which the

record is silent, and error must be affirmatively shown. This is not only a general

principle of appellate practice but an ingredient of the constitutional doctrine of reversible

error.' " (Denham v. Superior Court (1970) 2 Cal. 3d 557, 564.) When reviewing a trial

court ruling we do not reweigh the evidence, make our own factual inferences that

contradict those of the trial court, or second guess the trial court's credibility

determinations. (Citizens Business Bank v. Gevorgian (2013) 218 Cal. App. 4th 602, 613.)

       As such, when as here "no reporter's transcript has been provided and no error is

apparent on the face of the existing appellate record, the judgment must be conclusively

presumed correct as to all evidentiary matters. To put it another way, it is presumed that

the unreported trial testimony would demonstrate the absence of error. [Citation.] The

effect of this rule is that an appellant who attacks a judgment [or order] but supplies no

reporter's transcript will be precluded from raising an argument as to the sufficiency of



                                               4
the evidence." (Estate of Fain (1999) 75 Cal. App. 4th 973, 992; see Ehrler v. Ehrler

(1981) 126 Cal. App. 3d 147, 154.)

       B. Analysis

       Here, plaintiff alleges in her one-page brief that the testimony elicited at the

hearing was "false"; that the "facts" of harassment were "contrary to [the] elicited

testimony"; and that she was in fact subject to "serious verbal [and] physical threats."

However, it was plaintiff's burden to present an adequate record for review, which she

has not done.

       Furthermore, the record shows the court at the outset of the April 27 hearing

informed the parties "that this matter is not being reported by a court reporter or recorded

electronically." Because plaintiff failed to provide an adequate record for our review, as

a court of review we must presume the unreported hearing testimony would demonstrate

the absence of error and would provide substantial evidence for the denial of the

restraining order. (Estate of Fain, supra, 75 Cal.App.4th at p. 992.)

       Plaintiff also claims there were "technical errors" in her case. However, plaintiff

fails to state what those technical errors were, to provide any law to support her

contention, and to show how any such errors prejudiced her and entitled her to relief on

appeal. We recognize plaintiff was self-represented in the trial court and in this appeal.

As such, we have carefully reviewed the limited record she provided but can find no

"technical errors" in the court's ruling denying her April 6, 2015 request for a restraining

order against Johnson and Tanner.



                                              5
       Finally, we note from the record that plaintiff has "moved out completely" from

the building managed by Johnson. As such, for this separate reason we conclude the

court order denying her request was proper. (See Russell v. Douvan (2003) 112
Cal. App. 4th 399, 402 ["An injunction is authorized only when it appears that wrongful

acts are likely to recur."].)

                                      DISPOSITION

       The order denying plaintiff's April 6, 2015 restraining order is affirmed.



                                                                                BENKE, J.

WE CONCUR:


McCONNELL, P. J.


HUFFMAN, J.




                                             6